
	
		I
		111th CONGRESS
		1st Session
		H. R. 2458
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mr. Lamborn (for
			 himself, Mr. Akin,
			 Mrs. Bachmann,
			 Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Boozman,
			 Mr. Brady of Texas,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mr. Conaway,
			 Ms. Fallin,
			 Mr. Fleming,
			 Mr. Franks of Arizona,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Hensarling,
			 Mr. Hoekstra,
			 Mr. Hunter,
			 Mr. Sam Johnson of Texas,
			 Mr. Jones,
			 Mr. Jordan of Ohio,
			 Mr. King of Iowa,
			 Mr. Kline of Minnesota,
			 Mr. Latta,
			 Mr. Linder,
			 Mr. Marchant,
			 Mr. McClintock,
			 Mr. McCotter,
			 Mr. McHenry,
			 Mr. McKeon,
			 Mrs. McMorris Rodgers,
			 Mr. Moran of Kansas,
			 Mr. Neugebauer,
			 Mr. Pence,
			 Mr. Pitts,
			 Mrs. Schmidt,
			 Mr. Shimkus,
			 Mr. Souder,
			 Mr. Tiahrt,
			 Mr. Wittman, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the General Education Provisions Act to prohibit
		  Federal education funding for elementary or secondary schools that provide
		  access to emergency postcoital contraception.
	
	
		1.Short titleThis Act may be cited as the
			 Schoolchildren’s Health Protection
			 Act.
		2.Schoolchildren’s
			 health protectionThe General
			 Education Provisions Act (20 U.S.C. 1221 et seq.) is amended by adding at the
			 end the following new part:
			
				ESchoolchildren’s
				health protection
					461.Limitation on
				fundingNotwithstanding any
				other provision of Federal law, no funds shall be made available from any
				applicable program to a State educational agency or local educational agency
				that distributes or provides postcoital emergency contraception (such as the
				so-called morning-after pill) or a prescription for such
				contraception on the premises, or in the facilities, of an elementary school or
				secondary school.
					462.DefinitionIn this part, the term postcoital
				emergency contraception means—
						(1)any of the
				regimens described in the notice entitled Prescription Drug Products;
				Certain Combined Oral Contraceptives for Use as Postcoital Emergency
				Contraception, published in the Federal Register on February 25, 1997
				(62 FR 8610), or any subsequent corresponding notice; or
						(2)any other drug or
				device to be used after fertilization may have occurred and for the same
				purposes as the regimes in subparagraph
				(A).
						.
		
